Citation Nr: 9902486	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1964 to February 
1968.  His death certificate indicates that he died on 
January [redacted], 1997.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
cause of death.


FINDINGS OF FACT

1. The veteran died as a result of congestive heart failure, 
ischemic heart disease and atherosclerosis.

2. At the time of death, the veteran was not service 
connected for any disorders.

3. There is no competent medical evidence that shows a nexus 
between the veterans congestive heart failure, ischemic 
heart disease or atherosclerosis and his period of active 
service.

4. There is no competent medical evidence that shows a nexus 
between the veterans hypertension and his period of 
active service or that shows the hypertension caused his 
congestive heart failure, ischemic heart disease or 
atherosclerosis.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the veterans death, the appellant, his widow, 
submitted an application for Dependency and Indemnity 
Compensation (DIC) benefits.  In a claim for DIC benefits, 
service connection for the cause of the veterans death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. 
§ 3.312 (1998).  A service-connected disability is the 
principal cause of death if it singly or jointly with some 
other conditions, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A service-connected disability is a contributory 
cause of death if it contributed substantially or materially, 
combined with other causes, and aided or lent assistance 
toward death.  38 C.F.R. § 3.312(c).

The threshold question for the Board in determining DIC 
benefits is whether the appellant has presented a well-
grounded claim.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a cause of death case, the determinative issue is whether 
the cause of the veterans death can be linked to his period 
of active service.  Because this issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).

The causes of death stated on the veterans death certificate 
are congestive heart failure, ischemic heart disease and 
atherosclerosis.  There is no competent medical evidence of a 
nexus between the stated causes of death and the veterans 
period of active service.  Service medical records are devoid 
of a diagnosis of any of these diseases.  There is no record 
that these diseases were incurred within a year after 
separation from service, so there is no basis for a grant of 
presumptive service connection.  Nor is there a medical 
opinion linking any of these diseases to the veterans period 
of service.  Thus, the claim for service connection for the 
stated causes of death is not well grounded.

The appellant also contends that the veterans high blood 
pressure (hypertension) caused his death in that it led to 
his congestive heart failure.  The veteran was not service-
connected for hypertension during his lifetime.  There are no 
records of treatment or diagnosis of hypertension either 
during the veterans service  or within a one-year period 
thereafter.  Medical records indicate that the veteran was 
diagnosed continuously with hypertension from October 1976 
until his death, however there is no competent medical 
opinion linking this diagnosis to the period of service.  
Furthermore, there is no medical opinion linking the 
veterans death from congestive heart failure, ischemic heart 
disease, and/or atherosclerosis to hypertension.  Because the 
appellant is a lay person, her opinion that the veterans 
hypertension arose from service and ultimately led to the 
diseases that caused his death is insufficient to well ground 
the cause of death claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).

Because the appellant has failed to meet her initial burden 
of submitting evidence of a well-grounded claim for cause of 
death benefits, the VA is under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellants claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground her claim, and as an explanation as to why her current 
attempt fails.

ORDER

Service connection for the cause of the veterans death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
